i         FILED IN                            t-\tn    -i a /- q      -i r~                                   pn 1469 15
COURT OF CRIMINAL APPEALS                       f U -_L4b^-_Lb                              C0URT 0F CR|MINAL APpEALS
                                                                                                              AUSTIN, TEXAS
        December 15, 2015                                                                 Transmitted 12/14/2015 4:43:47 PM
                                                                                            Accepted 12/15/2015 4:05:16 PM
      ABEL ACOSTA CLERK             . IN THE COURT OF CRIMINAL APPEALS                                          ABELACOSTA
                                                                                                                        CLERK



           CEDRIC CARLDWELL                                       §     APPEALED FROM THE
                            Appellant                             COURT OF APPEALS, 6th DISTRICT

           V.                                                     §    CASE NO. 06-15-00035-CR
                                                                  TRIAL COURT NO. 42,773-B
           THE STATE OF TEXAS
                            Appellee                              §     STATE OF TEXAS

                                        MOTION FOR EXTENSION OF TIME                                    y.q_\ {$ -{ \
                                TO FILE PETITION FOR DISCRETIONARY REVIEW


           TO THE HONORABLE COURT OF APPEALS:


                   NOW COMES, CEDRIC CARLDWELL, the Appellant herein, and moves the Court for

           an extension of time to file Appellant's Petition for Discretionary Review in this cause, pursuant

           to Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof

           would show the Court as follows:


                                                            I.


                   The Appellant in this cause was convicted in the 1241 District Court of Gregg County,

            Texas in cause number 42,773-B for the offense of Murder.

                                                           II.


                    The Court of Appeals' opinion on remand was delivered on October 13, 2015.

            Appellant's Petition for Discretionary Review is due on or about December 14, 2015.

                                                           III.


                   The Appellant hereby requests a second extension of time to file Appellant's Petition for

            Discretionary Review.

                   The undersigned counsel has been unable to devote sufficient time to the review of the

            record, research and preparation of Appellant's Petition for Discretionary Review for the
following good and sufficient reasons:

       Counsel for the defendant respectfully advises the Court that he still has medical

problems that would not allow him to be involved in court proceedings and is scheduled for

surgery on December 29, 2015 (see additional letter from Dr. William H. Rotzler attached).

       In addition to the above-listed matter, the undersigned counsel has been involved with a

very busy trial and appellate schedule and is involved in numerous other felony and

misdemeanor cases at various stages of litigation.

        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's
Petition for Discretionary in this cause for an additional forty-five days, to January 28, 2016.




                                                            RESPECTFULLY SUBMITTED,



                                                               /s/Clement Dunn
                                                            Attorney for Appellant
                                                            140 E. Tyler Street, Suite 240
                                                            Longview, TX 75601
                                                            (903) 753-7071 Fax (903) 753-8783
                                                            State Bar # 06249300
                               CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 12-14-15



                                                      Isi Clement Dunn
                                                    Attorney for Appellant
                          IN THE COURT OF CRIMINAL APPEALS



CEDRIC CARLDWELL                                     §        APPEALED FROM THE
               Appellant                             COURT OF APPEALS, 6th DISTRICT

V.                                                   §    CASE NO. 06-15-00035-CR
                                                     TRIAL COURT NO. 42,773-B
THE STATE OF TEXAS
               Appellee                              §        STATE OF TEXAS

                                            ORDER


       BE IT REMEMBERED, that on the               day of                        , 20     , came

on to be considered the above and foregoing Motion for Extension of Time to File Appellant's

Petition for Discretionary Review. After consideration of the same, it is the opinion of the Court

that Appellant's Motion be:

       ( )     GRANTED, and the present cause is hereby extended until                              ,

               20     .

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE                    day of                     ,20      , at

                      o'clock      .

       SIGNED:



                                                              JUDGE PRESIDING
                                William HRotzler, MD
                            705 EMarshall Ave. Suite 5003
                                 Longview, TX 75601
                                Phone: 903-236-3035
                                 Fax: 903-757-3178


 December 7,2015



 Re: Richard Clement Dunn



 To Whom It May Concern,




active attorney in court.                     '""wyanects (usability to function as an


                                     i contact my office.
Sincerely,



William HRotzler, M.6,
WHR/ad